The Court
The defendant authorized one Curtis to make sales of “ Searle sherry, when manufactured." He sold a quantity to plaintiff before it was manufactured, and gave an order on Searle to deliver it to plaintiff as soon as it should be manufactured. The defendant forbade • the delivery of it, and Searle refused to deliver it. It is contended by defendant that Curtis had no power to make sales of any but manufactured sherry; that he had no power to make a sale of sherry to be manufactured. The court below adopted that construction of the power, and on that ground granted a nonsuit. We think the order of the court ought not to be disturbed.
The other assignment of error is not referred to in appellant’s points and authorities, and we think the exception on which if was founded was substantially waived at the trial.
Judgment and order affirmed.